Oo @O@ SI DH DH hk SH WN

YY WN NHN NH N NHN WN KH KN ot
ont NHN A hk WwW NY = GS Oo BHA A hk DH NHN F&F S&S

 

 

Roman Otkupman, CSBN 249423 i i. E DB)
Roman@OLFLA.com

Meghan Maertz, CSBN 276976
Meghan@OLFLA.com SEP 2 4 2019
28632 Roadside Dr., Suite 203 CLERK, U.S. DISTRICT COURT

Agoura Hills, CA 91301 EASTERN DISTRICT OF CALIFORNIA
Telephone: (818) 293-5623 BY ear CER
Facsimile (888) 850-1310

 

Attorneys for Plaintiff,
Herta Guadalupe Kuhn, on behalf of herself and all others similarly situated, and on behalf of the
general public

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION

HERTA GUADALUPE KUHN, on behalf of | Case No. 2:18-CV-02340-JAM-AC
herself and all others similarly situated, and on
behalf of the general public, TH}.

}} ORDER PRELIMINARILY

Plaintiff, APPROVING CLASS ACTION
SETTLEMENT
vs.
PRIMEFLIGHT AVIATION SERVICES, Date: September 24, 2019
INC., et al., and DOES 1 through 100, Time: 1:30 p.m.
inclusive, Ctrm.: 6, 14° Fl.

Hon. John A. Mendez

FILED CONCURRENTLY WITH
PLAINTIFF’S NOTICE OF UNOPPOSED
MOTION FOR PRELIMINARY
APPROVAL OF CLASS ACTION
SETTLEMENT AND PROVISIONAL
CERTIFICATION OF CLASS;

_ [PROPOSED] ORDER GRANTING
PRELIMINARY APPROVAL OF CLASS
ACTION SETTLEMENT]

Defendants.

 

|
|

 

The Motion for Preliminary Approval of Class Action Settlement filed by Plaintiff Herta
Guadalupe Kuhn (‘‘Plaintiff’ or “Kuhn”), came on regularly for hearing in Courtroom 6 of the

above captioned court, the Honorable John A. Mendez presiding. All parties appeared through their

 
o fB ND MH BR WD N &

ws NHN WN WN NY N NHN CL DO oe le let
Son A a hk WD NY = ©&S © BnrAN A nN ABR WH NY = CO

 

 

respective counsel of record. Defendant Primeflight Aviation Services, Inc. (“Defendant” or
“Primeflight Aviation Services”) does not oppose Plaintiff's Motion.

Having received and fully considered Plaintiff's Notice of Motion and Motion, supporting
Memorandum of Points and Authorities, Declaration of Roman Otkupman, the Settlement
Agreement, the proposed Class Notice, and the arguments of counsel presented to the Court at the
hearing of this motion, and for good cause appearing, the Court hereby mules as follows:

1. The Court grants Plaintiff's Motion for Preliminary Approval of Class Action
Settlement. The Court finds, on a preliminary basis, that the terms of the settlement appear
fair, adequate, and reasonable.

2. The Court further grants the request for certification of the following Rule 23
Settlement Class for the sole and limited purpose of implementing the terms of the Settlement

Agreement, subject to this Court’s final approval:

All persons employed by Defendant as non-exempt, hourly-paid employees in one
or more of Defendant’s operations at (a) Oakland International Airport (OAK), (b)
Sacramento International Airport (SMF), and/or (c) San Diego International
Airport (SAN), at any time from November 10, 2017 to March 12, 2019.

3. The Court appoints Plaintiff's Counsel, Otkupman Law Firm, as Class Counsel, and
Plaintiff Herta Guadalupe Kuhn as Class Representative.

4, The Court preliminarily approves the form and content of the Settlement
Agreement, attached as Exhibit A to the Declaration of Roman Otkupman in Support of Plaintiff's
Motion for Preliminary Approval of Class Action Settlement.

5. The Court approves the form and content of the Class Notice attached as Exhibit 4
to the Settlement Agreement.

6. The Court further approves the selection of Simpluris as the Class Administrator,
and the payment of reasonable administration costs to be paid from the Gross Settlement Amount.

The Class Administrator shall take all other actions in furtherance of obtaining updated and

2

{PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT

 
Ce Bn ADA r & WD NY —

Y NY NY N N N NO NO Nooo lk
Son A NN & Ww NY K&B SC CO BAN A Nv & WS NY & CO

 

 

accurate mail address information for Eligible Class Members and giving of notice, determination
of Eligible Class Member payment amounts, receiving and processing Class Member opt-outs,
objections, and other settlement administration functions, as are specified in the Settlement
Agreement.

7. The Court hereby approves the proposed Class Notice and adopts the

following dates and deadlines:

 

ACTION DEADLINE

 

Preliminary Approval Date The date when Court enters this Order approving
the Joint Stipulation of Class Action Settlement

 

Defendant _to provide Class | Within 14 days after Court issues Preliminary
Administrator with Class Data (names, | Approval Order
addresses, SSNs, and dates of

 

 

employment)

Class Administrator to mail Notice | Within 14 days after Defendant’s delivery of Class
Packet to Eligible Class Members Data to Class Administrator

Class Member Objection Deadline Within 45 days from date Class Administrator

mails Notice Packet

 

Opt Out Deadline Within 45 days from date Class Administrator
mails Notice Packet

 

Class Counsel to file motion seeking | Prior to Final Approval Hearing
approval of attorney’s fees and costs and
Class Representative service payment

 

 

 

 

 

 

Final Approval Hearing { Date and Time to be determined by the
! Court___] Myth 16, 2020 at 130 gm
Final Approval Date The date on which the Court enters the Order of
Final Approval
8. Pursuant to Federal Rule of Civil Procedure 23(e)(5), members of the Settlement

Class may object to the terms of the settlement. Settlement Class Members who object to the
proposed Settlement, must give written notice to the Class Administrator within the forty-five-

day deadline outlined above. A Class Member’s failure to make a timely written Class Member

3
(PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT

 
Oo 2 NIH OH Rh WD NHN =

~ WN WN NY NHN NY NN HO ROS SS
Sn Nn Om Ah WH NY = 3S OBO BON Aw A WH N —=@ ©

 

 

Objection, however, shall not be an absolute bar to a Class Member’s appearance at the Final
Approval Hearing for the purpose of objecting to the Settlement. Should the Court decide to hear
any such oral objections, the appearing Class Members shall be required to state as such hearing
the reason(s) why they did not comply with this provision, and the Parties shall be given a
reasonable opportunity to respond.

9. Class Counsel shall file a motion for approval of reasonable attorney’s fees,
costs, and litigation expenses and a motion for approval of the service payment for Plaintiff
Herta Guadalupe Kuhn prior to the Final Approval Hearing.

10. Counsel shall return before this Court for a Final Approval Hearing, at which the
Court shall finally determine whether the settlement is fair, reasonable, and adequate, on

[ March ld 2020 af [294

of this Court.

 

t in Courtroom 6

11. Class Counsel shall file a motion for final approval of settlement before the Final
Approval Hearing. Any supporting declarations and exhibits must be filed with the motion for
final approval.

IT IS SO ORDERED.

Dated: Septenbe Lf XU/7 By: ALL Mord,

HON. JOHN A MENDEZ’
ITED STATES DISTRICT COURT JUDGE

4
{PROPOSEDI ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT

 
